Case 6:18-cr-00016-RWS-KNM Document 124 Filed 10/09/18 Page 1 of 3 PageID #: 1489



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  UNITED STATES OF AMERICA                          §
                                                    §
  v.                                                §      No. 6:18-CR-16
                                                    §      (Judge RWS/KNM)
  HEON JONG YOO                                     §
      a/k/a “HANK YOO”                              §

                         GOVERNMENT’S RESPONSE TO
                     DEFENDANT’S EMERGENCY MOTION TO
                STRIKE THE CRIMINAL COMPLAINT AND AFFIDAVIT

          The United States of America submits this response in opposition to defendant

  Heon Jong Yoo’s Emergency Motion to Strike the Criminal Complaint and Affidavit,

  respectfully showing as follows:

          Yoo asks this Court to strike the criminal complaint and supporting affidavit.

  However, he has already been indicted by the grand jury. An indictment forecloses any

  challenge to a criminal complaint. Denton v. United States, 465 F.2d 1394, 1395 (5th

  Cir. 1972); see Jaben v. United States, 381 U.S. 214, 220 (1965) (“grand jury supersedes

  the complaint procedure by returning an indictment.”).

          Here, Yoo was charged by way of a federal criminal complaint on April 6, 2018.

  (Case No. 6:18-MJ-24). The complaint alleged violations of 18 U.S.C. §§ 922(a)(6)

  [false statement during purchase of firearm] and 924(a)(1)(A) [false statement with

  respect to information required to be kept by federal firearms licensee].




  Government’s Response to Motion to
  Strike the Complaint and Affidavit – Page 1
Case 6:18-cr-00016-RWS-KNM Document 124 Filed 10/09/18 Page 2 of 3 PageID #: 1490



          On April 18, 2018, a federal grand jury in the Eastern District of Texas returned a

  seven-count indictment against Yoo. (Doc. No. 10.) As with the complaint, the

  indictment charged violations of 18 U.S.C. §§ 922(a)(6) and 924(a)(1)(A).

          On September 19, 2018, the grand jury returned an eight-count superseding

  indictment against Yoo. (Doc. No. 84.) This time, he was charged with seven violations

  of 18 U.S.C. § 924(a)(1)(A) and one charge of violating 18 U.S.C. § 922(g)(f) for

  unlawfully possessing a firearm after having been committed to a mental institution.

          Yoo’s motion comes after the grand jury returned an indictment and later a

  superseding indictment. Even if the defendant’s criticisms were credible (they are not), 1

  any alleged defects in the complaint are remedied by the indictment. The Court should

  deny the motion.

                                                    JOSEPH D. BROWN
                                                    UNITED STATES ATTORNEY


                                                    /s/ L. Frank Coan, Jr.
                                                    L. Frank Coan, Jr.
                                                    Assistant United States Attorney
                                                    Bar No. 170966 (Georgia)
                                                    110 N. College, Suite 700
                                                    Tyler, Texas 75702
                                                    (903) 590-1400
                                                    (903) 590-1439 Fax




  1
   Because Yoo’s motion is moot, the government will not belabor the sufficiency of Special
  Agent Reed’s affidavit. Nevertheless, it is worth noting that the defendant’s own filings
  corroborate many of the same portions of the affidavit he now criticizes.

  Government’s Response to Motion to
  Strike the Complaint and Affidavit – Page 2
Case 6:18-cr-00016-RWS-KNM Document 124 Filed 10/09/18 Page 3 of 3 PageID #: 1491



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

  UNITED STATES OF AMERICA                         §
                                                   §
  v.                                               §      No. 6:18-CR-16
                                                   §      (Judge RWS/KNM)
  HEON JONG YOO                                    §
      a/k/a “HANK YOO”                             §

                                   CERTIFICATE OF SERVICE

          I hereby certify that a copy of this motion was served on the defendant via U.S.

  mail on this the 9th day of October, 2018.


                                                   /s/ L. Frank Coan, Jr.
                                                   L. Frank Coan, Jr.




  Government’s Response to Motion to
  Strike the Complaint and Affidavit – Page 3
